                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

    Jerome Garcia,                      )     C/A No.: 3:19-1934-JMC-SVH
                                        )
                     Plaintiff,         )
                                        )
         vs.                            )                ORDER
                                        )
    Danny Brown and Addy Perez,         )
                                        )
                     Defendants.        )
                                        )

        Jerome Garcia (“Plaintiff”), proceeding pro se and in forma pauperis,

brought this action pursuant to 42 U.S.C. § 1983, alleging violations of his

constitutional rights. All pretrial proceedings in this case were referred to the

undersigned pursuant to the provisions of 28 U.S.C. § 636(b) and Local Civ.

Rule 73.02(B)(2)(d) (D.S.C.).

        This matter comes before the court on Plaintiff’s motion for a subpoena

to Big Fish Entertainment. [ECF No. 36]. The subpoena requests audio and

video recordings from a traffic stop. Plaintiff did not provide an address in

the appropriate place1 to advise Big Fish Entertainment where to produce the

requested materials. Id. Plaintiff also signed in the blank for an attorney

signature and provided his name and address in the blank for an attorney’s

name and address. As Plaintiff is not an attorney, he should leave all spaces


1 Plaintiff’s address should be written in the box marked “Place” to indicate
that the materials should be served at that address.
for an attorney blank. If he provides an appropriate subpoena, the clerk’s

signature will make the subpoena effective.

      Additionally, Plaintiff has failed to show that he can pay the costs

associated with serving the subpoena and any costs Big Fish Entertainment

may assess for producing the materials. There is no requirement under 28

U.S.C. § 1915 that the court pay costs incurred with regard to a subpoena.

See Badman v. Stark, 139 F.R.D. 601, 604 (M.D. Pa. 1991) (inmates

proceeding under 28 U.S.C. § 1915 are not entitled to have their discovery

costs underwritten or waived); see also Nance v. King, No. 88-7286, 1989 WL

126533, at *1 (4th Cir. Oct. 18, 1989) (unpublished opinion). Therefore,

because Plaintiff has failed to provide an address for compliance with the

subpoenas or indicated he intends to serve the subpoenas and pay the

appropriate costs, the undersigned denies the motion without prejudice to

refile if Plaintiff remedies the deficiencies in the current subpoena.

      IT IS SO ORDERED.



March 3, 2020                               Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        2
